Case 8:19-cv-00472-TJH-MAA Document 21 Filed 03/01/21 Page 1 of 1 Page ID #:2228



   1
   2
   3
   4                                                                 JS-6

   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    TUAN THANH TRAN,                        Case No. 8:19-cv-00472-TJH-MAA
  12                       Petitioner,
              v.                                JUDGMENT
  13
  14    NEIL MCDOWELL, Warden,
  15                       Respondent.
  16
  17         Pursuant to the Order Accepting Report and Recommendation of the United
  18   States Magistrate Judge,
  19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20   action is dismissed with prejudice.
  21
  22   DATED: MARCH 1, 2021
  23
  24                                      ________
                                                 ______
                                                      ________________
                                                        _            ________
                                         ____________________________________
                                         TERRY J.
                                                J. HATTER,
                                                   HATTER, JR.
  25                                     UNITEDD STATES
                                                 STAATES DISTRICT JU
                                                                  JUDGE
                                                                   UDGE
  26
  27
  28
